The motion of the State of Louisiana to dismiss their appeal from the district court’s July 20, 1989 judgment is granted, and the appeal is dismissed without prejudice to the appeal taken by the State in April, 1989, and now pending before the Court of Appeal, First Circuit. Furthermore, the July 20, 1989 judgment is vacated, inasmuch as the district court was without jurisdiction to render that judgment, having lost jurisdiction over the case when defendant’s motion for a suspensive appeal was granted on April 3, 1989.